                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                       SOUTHERN DIVISION at LONDON

LESLIE LAWSON,                      )
                                    )
      Petitioner,                   )
                                    )            Civil Case No.
v.                                  )              6:15-cv-38
                                    )
AARON SMITH,                        )
                                    )     MEMORANDUM OPINION and ORDER
      Respondent.                   )
                                    )

                                    ***

      This matter is before the Court on Petitioner’s motion for

partial reconsideration of its earlier Memorandum Opinion and

Order of July 26,2018 [DE 28].

      In the earlier Memorandum Opinion and Order, Petitioner’s

petition for a writ of habeas corpus under 28 U.S.C. § 2254 was

denied, in part because the Petitioner had failed to exhaust his

state court remedies on his claims I-III by seeking discretionary

review of the decision of the Kentucky Court of Appeals by the

Kentucky Supreme Court. Lawson asserts he was not required to seek

such discretionary review to exhaust these claims for purposes of

federal habeas review.

      Lawson is correct.    Kentucky Rule of Criminal Procedure (RCr)

12.05 provides that moving for discretionary review is not required

for   purposes   of    exhausting    “all   available   state     remedies

respecting a claim of error.”       This rule is consistent with that
considered by the Sixth Circuit in Adams v. Holland, 330 F.3d 398

(6th Cir. 2003), and this same result has been reached by both

this Court and the United States District Court for the Western

District of Kentucky. See Blevins v. White, 10-CV-07-GFVT, 2014 WL

7004976 at *10, fn. 4 (E.D.Ky. Dec. 10, 2014) and Willis v. Haney,

07-CV-157-R, 2008 WL 1743509 at *9 (W.D.Ky. April 11, 2008).

     The Court agrees Lawson’s failure to present Claims I-III to

the Kentucky Supreme Court by way of a motion for discretionary

review does not render the claims unexhausted and procedurally

defaulted, and therefore will aside that portion of the earlier

Memorandum Opinion and Order denying relief on Petitioner’s claims

I-III on that ground.

     Nevertheless, the magistrate judge properly recommended that

the claims be rejected in her Report and Recommendation [DE 19].

Specifically, the magistrate judge correctly recommended claims I

and III be found procedurally defaulted because – while the claims

were raised in Lawson’s pro se RCr 11.42 motion in the trial court

– the claims were not raised in his appeal from the trial court’s

denial of that motion [DE 19].         Further, Martinez v. Ryan, 566

U.S. 1 (2012), did not apply to excuse the default because it was

applicable   only   to   ineffective   assistance   of   post-conviction

counsel during the trial court proceedings not during the appeal

from those proceedings [DE 19]. This determination was upheld by
the United States Supreme Court. Davila v. Davis, 137 S.Ct. 2058

(2017).

     Moreover, even though the magistrate judge found claims I and

III to be procedurally defaulted, she went on to conclude that

these claims as well as claim II did not warrant relief under

either    the   restrictions   of   AEDPA   deferential   review   or   when

reviewed de novo.       Upon a fresh examination of the magistrate

judge’s Report and Recommendation, the Court agrees.

     Accordingly,

     IT IS ORDERED herein as follows:

   (1)     That Petitioner’s motion for reconsideration be, and the

           same hereby is, GRANTED.

   (2)     That the Magistrate’s Report and Recommendation (except

           for that portion which recommends dismissal of claims I-

           III for failure to exhaust his state court remedies) be,

           and it hereby is, ADOPTED as the Court’s.

   (3)     Lawson’s Petition for Writ of Habeas Corpus under 28

           U.S.C. § 2254 [DE 1] is DISMISSED WITH PREJUDICE;

   (4)     Lawson’s request for an evidentiary hearing is DENIED;

   (5)     Lawson’s request for a certificate of appealability is

           DENIED;

   (6)     Judgment is entered in favor of Respondent; and the

           Clerk SHALL STRIKE THIS MATTER FROM THE ACTIVE

           DOCKET.
This the 17th day of October, 2018.
